Citation Nr: 1030461	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  07-23 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Robert W. Legg, Esq.


ATTORNEY FOR THE BOARD

L. J. N. Driever

INTRODUCTION

The Veteran had active service from February 1965 to January 1969 
and from April 1969 to April 1971, including in the Republic of 
Vietnam from December 1969 to July 1970.  

This claim comes before the Board of Veterans' Appeals (Board) on 
appeal of an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina that denied entitlement to service connection for 
PTSD.  

The Board affirmed the RO's determination by decision issued in 
August 2008.  The Veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (Court).  
In March 2010, based on a Joint Motion for Remand (joint motion), 
the Court remanded this matter to the Board for compliance with 
the instructions in the joint motion. 

While this case was before the Court, the Veteran filed claims 
for service connection for hypertension, connection for coronary 
artery disease, and entitlement to a total disability evaluation 
based on individual unemployability (TDIU).  The RO has not 
completed its adjudication of these claims.  They are thus 
referred to the RO for appropriate action.   

This case has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

There is medical evidence of record linking the Veteran's 
currently diagnosed PTSD to a verified in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.304 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with satisfying certain procedural 
requirements outlined in the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

Given the favorable outcome in this case, there is no need for 
additional notice or assistance in substantiating the claim. 

II.  Analysis 

The Veteran contends that he developed PTSD due to multiple in-
service stressors experienced in Vietnam (Da Nang, Phu Bai, Hue 
and Quang Tri) while serving with the Mobile Construction 
Battalion 10 (MCB-10).  These stressors include: (1) seeing 
numerous dead bodies, including of soldiers and civilians, and 
mutilated remains; (2) having friends die in his arms; (3) 
witnessing soldiers' heads being blown off; (4) witnessing 
soldiers being hanged; (5) witnessing booby-trapped children 
exploding and women and children being killed; (6) fearing for 
his life; (7) having a friend, J.C., die in July 1969 (later 
commented he was there when friend died); (8) being attacked by 
Viet Cong during the Tet Offensive in July 1968 or July 1969; (9) 
being attacked at Da Nang airfield immediately after arriving in 
Vietnam and having no weapon; (10) being subject to enemy rocket 
attacks at Camp Wilkinson, which was part of Camp Eagle; (11) 
coming under attack while attached to an Army Airborne unit and 
driving in convoys; and (12) being attacked in February 1970, 
while assigned to the Quang Tri bridge project. 

When the Veteran filed a claim for service connection for PTSD, 
the applicable regulation, 38 C.F.R. § 3.304(f), provided that, 
to establish entitlement to such a benefit, a veteran must submit 
medical evidence diagnosing PTSD in accordance with Sec. 4.125(a) 
of this chapter; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2009)

VA amended this regulation during the course of this appeal, 
effective July 12, 2010.  This amendment eliminates the 
requirement of corroborating evidence of a claimed stressor if 
the stressor is related to a fear of hostile military or 
terrorist activity.  75 Fed. Reg. 39,843, 39,852 (Jul. 13, 2010) 
(to be codified as amended at 38 C.F.R. § 3.304(f)).  It applies, 
in part, to claims received on or after July 12, 2010 and claims 
pending before VA on July 12, 2010, if they involve a Court Order 
vacating a Board decision and remanding it to the Board for 
readjudication.  In this case, the Court remanded, rather than 
vacated the Board's decision so it is unclear whether the 
amendment applies.  However, as the Veteran's representative 
hints in a brief dated July 2010, regardless, the amendment does 
not substantively affect the Veteran's claim because the claims 
file includes corroborating evidence of a claimed stressor.  

The documents in the claims file, including VA treatment records 
dated since 2004, a report of PTSD evaluation conducted during 
two visits in October 2004 and November 2004, a January 2005 
addendum report, a report of PTSD evaluation conducted in May 
2008 and a June 2008 letter from a private physician, satisfy the 
first element of a PTSD claim under the former and revised 
criteria of 38 C.F.R. § 3.304(f) because they include diagnoses 
of PTSD.  

These documents also satisfy the second element of a PTSD claim 
under the former and revised criteria 38 C.F.R. § 3.304(f), 
because they link the Veteran's PTSD to traumatic Vietnam War 
experiences and thus to in-service stressors, including seeing 
dead and mutilated bodies, soldiers hanged, soldiers' heads blown 
off and children exploding from booby traps and fearing for his 
life.  

Having submitted a diagnosis of PTSD that is linked to claimed 
in-service traumatic stressors, the Board must now determine 
whether the record contains credible supporting evidence that the 
claimed in-service stressors actually occurred.

In adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service varies 
depending on whether the veteran was "engaged in combat with the 
enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is 
shown through military citation or other appropriate evidence 
that a veteran engaged in combat with the enemy and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as conclusive 
evidence of their actual occurrence, provided the testimony is 
found to be satisfactory, e.g., credible and "consistent with the 
circumstances, conditions, or hardships of such service."  In 
such a case, no further developmental or corroborative evidence 
is necessary.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2009).  In determining whether a veteran participated 
in combat, his oral and written testimony will be weighed 
together with the other evidence of record.  Cohen v. Brown, 10 
Vet. App. 128, 146 (1997).

In a precedent opinion, VA's General Counsel held that the 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran 
"have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 
(2000).  The General Counsel also indicated that the 
determination of whether a veteran engaged in combat with the 
enemy necessarily must be made on a case-by-case basis, and that 
absence from a veteran's service records of any ordinary 
indicators of combat service may, in appropriate cases, support a 
reasonable inference that the veteran did not engage in combat; 
such absence may properly be considered "negative evidence" even 
though it does not affirmatively show that the veteran did not 
engage in combat.  Id.

Receiving enemy fire can, however, constitute participation in 
combat.  Sizemore v. Principi, 18 Vet. App. 264, 270 (2004).  

Where a determination is made that the veteran did not "engage in 
combat with the enemy," or that the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  In 
such a case, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

A veteran need not corroborate every detail of an alleged 
stressor, including his participation in the activity, for 
verification purposes.  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997); Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) 
(holding that a veteran who had a military occupational specialty 
unrelated to combat, but was stationed with a unit that sustained 
attacks strongly suggests that the veteran was, in fact, exposed 
to these attacks). 

In this case, the Veteran claims, in part, that he served in a 
unit that received enemy fire and, in that capacity, "engaged in 
combat with the enemy."  His DD 214 and other service personnel 
records establish that he served in the Republic of Vietnam from 
December 1969 to July 1970 as a member of the MCB-10 Seabees 
Unit.  He had a military occupational specialty of storekeeper 
and received a National Defense Service Medal and Vietnam Service 
Medal for such service.  These particular records, which do not 
reflect that the Veteran was commended for combat or received a 
Combat Infantryman Badge or Purple Heart, which are awarded for 
combat-related circumstances, do not establish the Veteran's 
engagement in combat.  

Other evidence of record reflects that the Veteran's unit 
received enemy fire, which might have caused the Veteran to be 
fearful for his life, as alleged.  This evidence, alone, is 
insufficient to establish the Veteran's engagement in combat with 
the enemy, but sufficient to verify that some of the Veteran's 
alleged stressors occurred as alleged.  

This evidence includes: (1) the 1969 command history of MCB-10; 
(2) a copy of a page from the MCB-10 cruise book discussing Camp 
Wilkinson, which indicates that this camp was within the sprawl 
of Camp Eagle, home of the 101st Airborne; (3) its December 27, 
1969 to September 17, 1970 deployment completion report, which 
shows that Camp Eagle came under rocket attack four times while 
the Veteran was serving there, including on March 14, 1970, May 
3, 1970, June 26, 1970 and July 7, 1970, and also shows that 
following the May 3, 1970 attack, Bridge 13 was repaired and that 
another rocket attack on May 19, 1970 impacted the Quang Tri 
Bridge Project; (4) an email from L. H., a fellow veteran who 
served at Camp Eagle from October 1968 to July 1970, confirming 
intermittent rocket attacks, including one on June 25, 1970, 
during which he was almost killed; and (5) a September 1970 
Letter of Commendation to the Commander of the Veteran's unit, 
which notes that the unit's maintenance and construction problems 
were multiplied, in part, by enemy interdiction and verifies 
participation in the Quang Tri Bridge project and repair of 
Bridge 13 following its destruction by fire.     

Although the Veteran had a military occupational specialty 
unrelated to combat while stationed at Camp Wilkinson, which was 
part of Camp Eagle, he was stationed with a unit that sustained 
five attacks, including while working on Quang Tri Bridge 
Project, strongly suggesting that he was subject to these 
attacks.  Certainly there is no evidence of record to indicate 
otherwise.  

The Board notes that, in an effort to verify all of the Veteran's 
other alleged stressors, the RO secured information from various 
sources, including the Veteran's service personnel file and the 
United States Armed Services Center for Unit Records Research 
(CURR).  This information either failed to verify that the in-
service stressors occurred, as alleged, or contradicted the 
Veteran's reports of the alleged stressors, thereby calling into 
question his credibility.  The Board need not further address 
this matter, however, because even if the Veteran's credibility 
is questionable, his claims file includes documentation verifying 
alleged stressors.

Similarly, because there is supporting evidence of claimed 
stressors, there is no need to reach a conclusion as to whether 
the Veteran served in combat.

Inasmuch as there is medical evidence of record linking the 
Veteran's PTSD symptoms to a verified in-service stressor, the 
Board concludes that the Veteran's PTSD was incurred in active 
service.  The evidence in this case supports the Veteran's claim 
for service connection for PTSD.


ORDER

Service connection for PTSD is granted.  



_____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


